Citation Nr: 1728432	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle disability, rated as 10 percent disabling prior to March 30, 2010, and 20 percent disabling thereafter.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1992 to October 1995, with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in April 2016.  This case was previously remanded by the Board in August 2016.

The Veteran filed a notice of disagreement in May 2017 with the denial of his service connection claims for bilateral pes planus and posttraumatic stress disorder.  The AOJ acknowledged this notice of disagreement with a notice letter to the Veteran in June 2017, but has yet to issue a Statement of the Case for these claims.  The Board declines jurisdiction over these claims at this time so that the RO may respond to the Veteran's notice of disagreement. 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the Veteran's right ankle at any time during the appeal period.

2.  The record does not reflect a current diagnosis of any gastrointestinal disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5270, 5271 (2016).

2.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, VA provided adequate notice respecting the gastrointestinal issue in a letter to the Veteran in April 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Further, VA provided relevant and adequate examinations in May 2007, July 2008, October 2010, November 2012, June 2013, July 2015, and September 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subjects of this appeal.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

I.  Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently rated at 20 percent disabling for his right ankle disability under Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code here indicates that the Veteran is service connected for arthritis due to trauma, resulting in limitation of motion of his ankle.

Diagnostic Code 5010 is rated using the degenerative arthritis criteria.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Id., DC 5003.  

Limitation of motion of the ankle is rated as either moderate, warranting a 10 percent rating, or marked, warranting a 20 percent rating.  Id., DC 5271.  Higher ratings for the ankle are warranted only when the ankle is ankylosed.  Id., DC 5270.  Ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees, warrants a 30 percent rating.  Anklyosis of the ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity warrants a 40 percent rating.  Id.  

The words "moderate" and "marked," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  The use of these terms by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

For the period beginning March 30, 2010, the Veteran is assigned a 20 percent rating for his right ankle disability.  As noted above, this is the highest rating available under Diagnostic Code 5271.  A higher schedular rating is not warranted, as a July 2008 VA examination found that the Veteran's ankle is not ankylosed, but rather has a decreased range of motion.  VA examinations in August 2010, November 2012, June 2013, June 2015, July 2015, July 2016, and September 2016 all found that the Veteran's right ankle had a range of motion, however limited.  There are no treatment records to support a finding of ankylosis.  Accordingly, Diagnostic Code 5270 is not applicable in the Veteran's case.  

Finally, in considering the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no indication that the Veteran is unemployable due to service-connected disabilities, as the evidence indicates he continues to work for the Postal Service; therefore, a TDIU issue has not been raised.


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995).  

The Veteran seeks service connection for a gastrointestinal disorder.  At the April 2016 hearing, the Veteran testified that the medications prescribed for his service-connected depression caused or increased his nausea and vomiting.  He also testified that he is not always compliant with taking his psychiatric medications, which is also reflected in his treatment records.  He testified that he has nausea daily and has periodic episodes of vomiting.  

The Veteran underwent VA examinations in November 2012 and September 2016.  Neither examiner was able to diagnose a specific gastrointestinal disorder, and both noted that his symptoms have not worsened over the years.  The November 2012 examiner further opined that the Veteran's symptoms were not due to the nonsteroidal anti-inflammatory medicines (NSAIDs) the Veteran took regularly to treat his service-connected disabilities, because a March 2009 upper endoscopy revealed only mild esophagitis, despite not having taken acid-blocking medicines consistently.  

The September 2016 examiner, after agreeing with the November 2012 examiner that there was no evidence of any upper gastrointestinal condition, opined that the nausea and vomiting are not caused by the Veteran's use of NSAIDs or his psychiatric medication.  The September 2016 examiner commented that the only issue occurring as frequently as the nausea symptoms was his severe headaches, for which he is service-connected.  The examiner noted that chronic severe headaches are commonly associated with nausea, but the reason is not fully understood.  The examiner opined that nausea associated with headaches was an issue related to the central nervous system, and not the gastrointestinal tract.  The Board notes that the Veteran is service connection for headaches under the Diagnostic Code for Migraines and his 50 percent rating contemplates "completely prostrating" and prolonged Migraine headache attacks.

Thus, the Board finds that the Veteran's complaints of nausea and vomiting are symptoms of his service-connected migraines and that there is no separate gastrointestinal disability.  Without a diagnosis, the Veteran's service connection claim for a gastrointestinal disability must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).  


ORDER

Entitlement to an evaluation in excess of 20 percent is denied.

Entitlement to service connection for a gastrointestinal disability is denied.


REMAND

The Veteran seeks service connection for a low back disability, which he claims began during service in October 1994.  The record contains evidence in the Veteran's reserves service treatment records that he was involved in a motor vehicle accident in January 2000, which also resulted in back pain, although back x-rays conducted days after the accident returned normal results.  A March 2000 record noted "Ø [no] evidence of acute injury" to the Veteran's back during a follow-up appointment.  Magnetic Resonance Imaging (MRI) conducted in May 2000 revealed diminished signal in the L5-S1 intervertebral disc, indicating water loss, with mild narrowing of the interspace, and a small disc protrusion at L5-S1 on the right, abutting the S1 nerve root.

The September 2016 VA back examination showed a diagnosis of degenerative arthritis.  The examiner based a negative etiology opinion on the lack of documented complaints of back pain between the Veteran's October, November, and December 1994 complaints and his January 2000 motor vehicle accident.  However, the Veteran's representative asserted at the April 2016 Board hearing that his back pain continued throughout his Army Reserves duty.  The Veteran likewise testified at his August 2013 hearing before a VA decision review officer that his low back pain persisted periodically from the time he was on active duty throughout his Reserves duty, to the present.  He testified that he uses a back brace and a TENS unit for prevention and relief of the lower back pain.

The record does not reflect reports of back pain during the Veteran's Reserves duty until after the January 2000 motor vehicle accident, as noted by the September 2016 examiner.  However, the examiner did not address the Veteran's lay statements regarding persistent back pain beginning during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (that reports of symptomatology are not supported by contemporaneous clinical evidence does not render them inherently not credible).  In other words, the examiner appeared to impermissibly dismiss the Veteran's otherwise competent and credible reports of continued pain in his back after the initial treatments solely because these complaints were not documented in service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Finally, in its prior remand, the Board directed the examiner to address whether the Veteran's back injury were caused by or aggravated by the Veteran's service-connected left or right ankle disabilities.  The examiner failed to address secondary service connection in the September 2016 examination.  Therefore, the Board finds that a remand is also necessary in order to obtain another VA examination which addresses the above deficiencies.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers upon claimant, as a matter of law, the right to compliance with remand order); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).  On remand, the examiner should consider the secondary service connection theory of entitlement as well as direct service connection.  

The Board notes that the existence of a current disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Jackson VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide opinions as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is the result of disease or injury during the Veteran's active military service.  In providing the requested opinion, the examiner must consider the Veteran's competent and credible statements regarding continued low back pain through his time in the Army Reserves, both before and after his January 2000 motor vehicle accident.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected ankle disabilities and/or the combined effects of those disabilities.  If aggravation of the Veteran's low back disability by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his low back disability prior to aggravation by the service-connected disabilities.

The medical opinion report must include a complete rationale for all opinions expressed.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


